Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1-15 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1-15 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: For each network connection that is identified, determine if an associated authentication exists. This involves comparing a timestamp of the authentication data with a time at which the connection was commenced and/or terminated in order to avoid assuming that a connection is authenticated when in fact the authentication is old or otherwise expired. If it is determined that the inspected network connection is associated with a preceding successful authentication originating from an end point of the network connection, the connection is deemed not to be associated with a remote exploitation attack. If this is not true however, i.e. the network connection is not associated with a preceding successful authentication originating from an end point of the network connection, then the network connection is considered to be suspect and further checks are carried out. Only if the amount of incoming data is significant is the connection deemed to be malicious. The precise threshold that is considered significant is likely to depend on the process or protocol associated with the connection. It may be determined by analyzing real-world data over some long period of time. 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 8 and 10 mutatis mutandis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BADRINARAYANAN /Examiner, Art Unit 2496.